20-1137
     Takhtakhunov v. Garland
                                                                                                                  BIA
                                                                                                             Farber, IJ
                                                                                                          A215 747 310
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 26th day of July, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RAYMOND J. LOHIER, JR.,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   RENAT TAKHTAKHUNOV,
14            Petitioner,
15
16                    v.                                                                    20-1137
17                                                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. *
21   _____________________________________
22
23   FOR PETITIONER:                                  Edgar L. Fankbonner, Esq.,
24                                                    Goldberger & Dubin, PC, New York,
25                                                    NY.
26

     *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Merrick B. Garland is automatically
     substituted as Respondent.
 1   FOR RESPONDENT:                  Bryan Boynton, Acting Assistant
 2                                    Attorney General; Bernard A.
 3                                    Joseph , Senior Litigation
 4                                    Counsel; Rodolfo D. Saenz, Trial
 5                                    Attorney, Office of Immigration
 6                                    Litigation, United States
 7                                    Department of Justice, Washington,
 8                                    DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Renat Takhtakhunov, a native and citizen of

14   Kazakhstan, seeks review of a March 13, 2020 decision of the

15   BIA, affirming a September 27, 2019 decision of an Immigration

16   Judge (“IJ”) denying asylum, withholding of removal, and

17   protection under the Convention Against Torture (“CAT”).           In

18   re Renat Takhtakhunov, No. A 215 747 310 (B.I.A. Mar. 13,

19   2020), aff’g No. A 215 747 310 (Immig. Ct. N.Y.C. Sept. 27,

20   2019).       We   assume   the    parties’   familiarity   with   the

21   underlying facts and procedural history.

22       We have reviewed the IJ’s decision as supplemented by

23   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

24   Cir. 2005).       We review the IJ’s factual findings under the

25   substantial evidence standard, and we review questions of

                                         2
 1   law,    including    the   IJ’s    findings     concerning        the   legal

 2   sufficiency   of    the    evidence,     de   novo.     See   8    U.S.C.   §

 3   1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195 (2d Cir.

 4   2014); Edimo-Doualla v. Gonzales, 464 F.3d 276, 281-83 (2d

 5   Cir. 2006).

 6          To establish eligibility for asylum, an applicant must

 7   show that he has suffered past persecution or has a well-

 8   founded fear of future persecution, and that “race, religion,

 9   nationality, membership in a particular social group, or

10   political opinion was or will be at least one central reason

11   for persecuting the applicant.”          8 U.S.C. § 1158(b)(1)(B)(i);

12   see id. § 1101(a)(42).       Persecution may “includ[e] non-life-

13   threatening violence and physical abuse.”                Ivanishvili v.

14   U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir. 2006)

15   (internal quotation marks and alterations omitted).                 The harm

16   must be sufficiently severe, rising above “mere harassment.”

17   Id.; see Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir.

18   2011) (“We have emphasized that persecution is an extreme

19   concept that does not include every sort of treatment our

20   society regards as offensive.” (internal quotation marks

21   omitted)).     Not    every       incident     of     physical     violence


                                          3
 1   constitutes persecution.          See Jian Qiu Liu v. Holder, 632

 2   F.3d 820, 822 (2d Cir. 2011) (“We have never held that a

 3   beating that occurs within the context of an arrest or

 4   detention constitutes persecution per se.”).             To constitute

 5   persecution,      the   harm    must   be   inflicted   either   by    the

 6   government or by private individuals that “the government is

 7   unable or unwilling to control.”             Pan v. Holder, 777 F.3d

 8   540, 543 (2d Cir. 2015).

 9       The agency did not err in finding that Takhtakhunov

10   failed to establish past persecution on account of his Uyghur

11   ethnicity.     Takhtakhunov alleged that he was mistreated by

12   his classmates and that he was involved in two violent

13   altercations due to his ethnicity.            However, as the agency

14   found, these were isolated incidents outside the context of

15   an arrest and detention and did not result in serious physical

16   harm.     See Mei Fun Wong, 633 F.3d at 72; Jian Qiu Liu, 632

17   F.3d at 822.      Moreover, the agency reasonably concluded that

18   Takhtakhunov failed to demonstrate that he was targeted on

19   account of his ethnicity.        Although Takhtakhunov alleged that

20   these incidents, which occurred over the span of more than a

21   decade,    were   caused   by    anti-Uyghur    sentiments,      he   also


                                            4
 1   testified that a classmate assaulted him for a reason that

 2   was    unrelated   to    his   ethnicity,    while       the    most    recent

 3   altercation began over a parking dispute.                      See Siewe v.

 4   Gonzales, 480 F.3d 160, 167–68 (2d Cir. 2007) (“Where there

 5   are two permissible views of the evidence, the factfinder’s

 6   choice between them cannot be clearly erroneous” (internal

 7   quotation marks omitted)).

 8          Absent past persecution, Takhtakhunov had the burden to

 9   show an objectively reasonable fear of future persecution.

10   See 8 C.F.R. § 1208.13(b)(2); Ramsameachire v. Ashcroft, 357

11   F.3d 169, 178 (2d Cir. 2004).            An applicant can show either

12   that he would be “singled out individually for persecution”

13   or that the country of removal has a “pattern or practice” of

14   persecuting     those    similarly   situated       to   him.      8    C.F.R.

15   § 1208.13(b)(2)(iii).          Takhtakhunov did not argue that he

16   would be singled out, and he did not exhaust a pattern or

17   practice claim based on country conditions on appeal to the

18   BIA.    See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

19   122–23 (2d Cir. 2007) (explaining that review is generally

20   limited    to   issues   raised   before,     and    addressed         by,   the

21   agency).    In his brief, Takhtakhunov does not argue that he


                                          5
 1   had an objectively reasonable fear of future persecution

 2   based    on    his   former   employment.   See   Yueqing   Zhang   v.

 3   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

 4   (noting that petitioner abandons issues and claims not raised

 5   in his brief).       Finally, we do not reach Takhtakhunov’s CAT

 6   claim because he did not raise that category of relief before

 7   the BIA.       See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir.

 8   2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.       All pending motions and applications are DENIED and

11   stays VACATED.

12                                     FOR THE COURT:
13                                     Catherine O’Hagan Wolfe,
14                                     Clerk of Court




                                        6